Exhibit 10.1
 
AMENDMENT NO. 3 TO THE
INDEPENDENT CONTRACTOR AGREEMENT
 
This amendment (“Amendment”) is effective as of the date signed by Steel Excel
Inc. (formerly ADPT Corporation) and amends that certain Independent Contractor
Agreement, dated February 2, 2010, as amended (the “Agreement”), between Steel
Excel Inc. and John J. Quicke (“Contractor”).  Unless expressly stated to the
contrary herein, all capitalized terms in this Amendment shall have the meaning
ascribed to them in the Agreement.
 
I.
The name of the contracting party ADPT Corporation is changed to Steel Excel
Inc.

 
II.
The term of the Agreement is hereby extended for another one (1) year term
covering the period of January 3, 2012 to January 3, 2013.

 
III.
Exhibit A is amended by removing the Anticipated Ending Date of December 31,
2011 in line (b), and replacing it with December 31, 2012.

 
Except as expressly amended by this Amendment, the Agreement shall continue in
full force and effect in accordance with its terms.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument.
 
IN WITNESS THEREOF, the parties have caused this Amendment to be executed by
their duly authorized representative as of the date set forth below.
 
STEEL EXCEL INC.
 
JOHN J. QUICKE
     
/s/ Mark Zorko
 
/s/ John J. Quicke
Authorized Signature
 
Authorized Signature
     
Mark Zorko
 
John J. Quicke
Printed Name
 
Printed Name
     
Chief Financial Officer
   
Title
 
Title
     
April 3, 2012
  April 1, 2012
Date
 
Date

 